Citation Nr: 0506063	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  00-04 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a laceration of the left side of the head, to 
include headaches.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
recurrent fever.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's application to 
reopen the claims for service connection for residuals of a 
laceration of the to the left side of the head, to include 
headaches, and for a recurrent fever.  The case was forwarded 
to the Board.  In March 2001, the Board REMANDED the case to 
the RO for additional development, to include; clarification 
of whether the November 1994 rating decision was final, 
consideration of any additional evidence submitted by the 
veteran in support of his claims as well as to insure 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000.  Thereafter the case was again 
REMANDED to the RO on August 2003 for a request to the 
National Personnel Records Center (NPRC) for service medical 
records identified by the veteran.  That development has been 
completed to the extent possible, and the case was returned 
to the Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the veteran.

2.  The RO denied the veteran's application to reopen his 
claims for a service-connected residuals of a laceration of 
the left side of the head and for a recurrent fever condition 
in a November 1994 rating decision.  Although he was duly 
notified of this decision and of his appellate rights in a 
November 1994 letter, the veteran did not appeal that 
decision.  

3.  The evidence added to the record since the November 1994 
rating decision is either duplicative or cumulative of 
previously considered evidence; by itself or considered with 
previous evidence of record, it is not so significant that it 
must be considered in order to fairly decide the claims on 
appeal.   


CONCLUSIONS OF LAW

1.  The November 1994 rating decision denying the veteran's 
application to reopen the service connection claims for 
residuals of a laceration of the to the left side of the 
head, to include headaches, and for a recurrent fever, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2004).

2.  Evidence received since the final November 1994 rating 
decision denying the veteran's application to reopen the 
service connection claims for residuals of a laceration of 
the left side of the head, to include headaches, and for a 
recurrent fever condition, is not new and material; 
accordingly, the claims are not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2001).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The Board concludes that the discussions in the November 1994 
and January 2000 rating decisions; the November 1994 
Statement of the Case, the February 2000 Statement of the 
Case, May 2002 Supplemental Statement of the Case, and the 
September 2004 Supplemental Statement of the Case; the March 
2001 and August 2003 Board decisions; and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to reopen his claims for service 
connection for residuals of a laceration of the left side of 
the head and for a recurrent fever, and complied with VA's 
notification requirements and set forth the laws and 
regulations applicable to the veteran's claims.  Further, 
letters from the RO to the veteran dated November 1993, March 
2000, September 2001 and December 2002, informed him of the 
types of evidence that would substantiate his claims, that he 
could obtain and submit private evidence in support of his 
claims, and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his application to reopen his claims for service 
connection and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  
Although the VCAA notice was not provided to the veteran 
prior to the January 2000 RO decision that is the subject of 
this appeal, the veteran has been presented subsequent 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claims.  
Additionally, on September 2002 the veteran's legal 
representative submitted a brief acknowledging that the 
Board's decision of March 2001 remanded the claims to insure 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000, and that the agency of original 
jurisdiction had made a concerted effort to comport with the 
Board's remand directives in compliance with Stegall v. West, 
11 Vet. App. 268 (1999).  Thus, the Board finds that the 
veteran received VCAA notice at the required time in this 
case.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the letters from the RO provided to 
the appellant do not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to reopening his claims for service 
connection.  In the letters noted above, the RO asked the 
veteran to inform the RO about any additional information or 
evidence that he wanted the RO to obtain.  In a March 2000 
letter, the RO informed him that his appeal had been 
certified to the Board, the RO also informed him that he 
could submit additional evidence concerning his appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.    

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has made numerous attempts to obtain service 
records identified by the veteran.  The RO has obtained the 
veteran's available service medical records.  In addition, as 
noted above, the RO contacted the veteran by November 1993, 
March 2000, September 2001 and December 2002 letters and 
asked him to identify all medical providers who treated him 
for residuals of a laceration of the left side of the head, 
to include headaches, and for a recurrent fever.  The RO has 
obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that there is no duty to 
provide an examination or medical opinion in the absence of 
receipt of new and material evidence sufficient to reopen the 
claim.  38 C.F.R. § 3.159(c)(4)(C)(iii).  

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

New and Material Evidence 

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a Statement of the Case.  38 C.F.R. § 19.26.  
A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In this case, the RO issued a decision in November 1994 in 
which it denied the veteran's application to reopen the 
service connection claims for residuals of a laceration of 
the left side of the head and for a recurrent fever.  The 
Ro's decision became final as of the date of its issuance. 

Pursuant to 38 U.S.C.A. § 5108 (West 2002), a previously and 
finally disallowed claim must be reopened when "new and 
material" evidence is presented or secured with respect to 
that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004).  The appellant's 
application to reopen was filed before August 29, 2001; 
consequently, the former version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2001) provides as follows:   
 
New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the claim.   

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Background

The veteran claims that his recurrent headaches are due to an 
in-service head injury.  He specifically attributes his 
chronic headache disorder to sustaining a laceration on the 
left side of his head while on active duty.  The veteran 
further contends that his  recurrent began during service. 

In September 1993, the veteran filed a claim of entitlement 
to service connection for residuals of a laceration of the 
left side of his head and recurrent fever.  He alleged that 
he was treated for the head wound at a field 
dispensary/clinic, and received treatment for a recurrent 
fever at a base hospital in 1968.   The veteran reported no 
post-service medical treatment for residuals of the 
disorders.  In November 1993 the RO requested the veteran's 
service medical records (SMRs).  The RO received these a 
month later.  The veteran's SMRs were negative for findings 
or treatment of a laceration to the head or fever.  During a 
September 1969 separation examination, the veteran 
specifically denied a history of head injury.  A clinical 
evaluation was normal, and the examination report was 
negative for residuals of a laceration on the left side of 
the head or a recurrent fever.
 
In November 1993 correspondence, the veteran reported 
experiencing a recurrent fever since his separation from 
service.  In addition, he opined that his current headaches 
were related to a laceration he sustained to the left side of 
his head during service.  The veteran explained that he 
treated both conditions with Tylenol.  At that time the he 
stated he had received post-service medical treatment at a 
regional medical center.  Attached to his correspondence were 
two releases for the records of two private physicians.  The 
earliest reported treatment was in 1990.

A March 1994 rating decision denied service connection for 
residuals of a laceration of the left side of the head and a 
recurrent fever.  The veteran filed a notice of disagreement 
(NOD) with this decision in May 1994.  Therein, he indicated 
that he was admitted for treatment of a fever in 
approximately 1967, and was again hospitalized during a 
recurrence of the fever in 1968.  The veteran reported 
receiving treatment at a field dispensary/clinic in 
Schulburg, Germany, for a laceration on the head wound after 
he was struck with a crescent wrench during combat training 
in 1968 or 1969. 

In June 1994, the RO requested that the NPRC perform a 
special search for service medical records reflecting 
treatment for a laceration on the left side of the veteran's 
head at a field hospital of 9th Engineers, Company C, 
Schulburg, Germany in 1968 or 1969, and records showing 
treatment for recurrent fever at a base hospital at Fort 
Leonard Wood in 1967 and treatment at the 9th Medical 
Dispensary, APO 09162.  In an August 1994 response to the 
RO's request, NPRC explained that it was unable to locate any 
additional service medical records for the veteran.

A November 1994 rating decision continued the denial of 
service connection for residuals of a laceration on the left 
side of the head, and a recurrent fever.  The veteran was 
provided a statement of the case, but he failed to file a 
substantive appeal.  Consequently, that decision became 
final.

In October 1999 correspondence, the veteran sought to reopen 
his claim for service connection for residuals of a 
laceration on the left side of the head, and a recurrent 
fever.  He reported receiving VA outpatient treatment for 
these conditions.

VA outpatient treatment records from January 1997 to November 
1999 show no findings or treatment for residuals of a 
laceration on the left side of the head or fever.  During 
February 1999 treatment, the veteran complained of a 
headache.  Hypertension was diagnosed.

In a January 2000 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claims 
for service connection for residuals of a laceration on the 
left side of the head, and a recurrent fever.  The veteran 
filed a NOD with this decision in January 2000, and submitted 
a substantive appeal (Form 9) the following month, perfecting 
his appeal.  He elected to have the case decided without a 
hearing.  

In March 2000 the veteran submitted additional post-service 
VA medical records in support of his claims.  These records 
were negative for any findings or treatment for residuals of 
a laceration on the left side of the head or fever.  A 
January 1994 report noted that the veteran suffered from 
headaches due to hypertension.

In March 2001, the Board remanded the case to the RO for 
additional development, to include compliance with the 
provisions of the Veterans Claims Assistance Act of 2000.   
On December 2002 the RO requested that the veteran provide 
additional information regarding the alleged in-service 
treatment for fever and a laceration to the head.  Additional 
VA post-service medical records were considered.  A June 2002 
report  noted that the veteran suffered from frequent 
headaches.   Post-service private medical records also showed 
that the veteran had a history of complaints of headaches.  
The clinicians who treated the veteran for complaints of 
headaches opined that these were causally related to stress 
or high blood pressure.   

A January 2002 statement from the veteran identified specific 
information of the place and date of occurrence and treatment 
for a laceration to the left side of his head.  The RO used 
this information to assist the NPRC in obtaining service 
medical records confirming the occurrence of the in-service 
incident.  In April 2004 the NPRC responded that the records 
were not found. 

Analysis

As noted above, pursuant to 38 U.S.C.A. § 5108 (West 2002), 
the Board must reopen a previously and finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  See 38 U.S.C.A. 
§ 7105(c) (West 2002) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156 were 
changed for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2003).  The appellant's application to reopen was 
filed before August 29, 2001; consequently, the former 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2001) 
provides as follows:   
 
New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the claim.   

The Board notes that the veteran's claims for service 
connection were previously denied because there was no 
medical evidence of a laceration of the veteran's head or a 
recurrent fever condition during service or at discharge.  
The separation examination was negative for findings of any 
incidents or conditions as alleged by the veteran.  Moreover, 
the veteran specifically denied a history of head injury.  A 
clinical evaluation was normal, and the examination report 
was negative for residuals of a laceration on the left side 
of the head or a recurrent fever.  

To date, the veteran has not submitted reports from any 
clinicians documenting a current diagnosis or treatment for 
headaches in relation to a laceration of the head, or for 
recurrent fevers.  Post-service medical evidence only 
mentioned that the veteran suffered from headaches that were 
causally related to high blood pressure or stress, but there 
was no competent evidence or opinion linking any type of 
headaches to service.  

Since the November 1994 rating decision, the veteran has 
submitted no competent evidence of a laceration of the left 
side of the head or residuals thereof, or of a recurrent 
fever condition originating during service or thereafter.  
The recently received post-service VA and private medical 
records merely confirm that the veteran suffered from 
headaches many years after service; this additional evidence 
continues to be devoid of any competent evidence that links 
either a post-service diagnosis of recurrent fevers or 
residuals of a laceration of the left side of the head, to 
service.  This evidence is merely cumulative of evidence that 
has already been considered.  Therefore, the evidence is not 
new and material and does not warrant reopening the veteran's 
claim.

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
Specifically, the Federal Circuit stated the VA must make 
more than a single attempt to locate such records, and must 
inform the veteran of their absence, so that he may 
independently seek to obtain them.  Hayre at 1331-32.  In 
this case, the RO did contact the NPRC and obtained the 
available service medical records, the RO's numerous 
subsequent attempts to obtain additional records in relation 
to medical treatment as identified by the veteran and 
otherwise, for a laceration of the left side of the head or 
residuals thereof, and for a recurrent fever, were 
unsuccessful, and the RO informed the veteran of its 
inability to obtain the putative records.  As explained 
below, a review of the veteran's service medical records that 
were obtained are negative for any findings pertaining to a 
laceration of the left side of the head and for a recurrent 
fever condition.  Although the veteran contends that he 
injured his head during service and has consequently suffered 
from headaches, and that since service he has been 
experiencing recurrent fevers, there is no corroborating 
evidence in the veteran's service medical records and the 
veteran has been notified that the RO has not obtained any 
evidence to support his assertions.  The Board observes that, 
where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist." Counts v. Brown, 6 Vet. 
App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  Since there is no medical evidence to corroborate an 
in-service accident or a current disability as alleged by the 
veteran, there is no duty to obtain a nexus examination and 
opinion.  Under the VCAA, VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Thus, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C. § 5103A.

In sum, there is no evidence that that the veteran has a 
current diagnosis of residuals of a laceration of the left 
side of the head, to include headaches, nor is there any 
evidence of a recurrent fever condition, or a history of 
treatment for either.  The evidence submitted since the 
November 1994 rating decision only shows that many years 
after service the veteran suffered from headaches, as related 
to his blood pressure or to stress.  The record remains 
silent of contemporaneously recorded findings indicative of a 
diagnosis for residuals of a laceration of the left side of 
the head and for a recurrent fever during or more proximate 
to service or of competent evidence linking a current 
diagnosis to service.  Therefore, the evidence submitted 
since the November 1994 RO decision is not so significant 
that it must be considered in order to fairly decide the 
claim; it is not new and material evidence sufficient to 
reopen a claim for service connection for residuals of a 
laceration of the left side of the head or for a recurrent 
fever condition.

As the preponderance of the evidence is against the 
application to reopen the claims of service connection for 
residuals of a laceration of the left side of the head, to 
include headaches, and recurrent fevers, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

New and material evidence not being received, the veteran's 
application to reopen a claim for service connection for 
residuals of a laceration of the left side of the head, to 
include headaches, is denied.  

New and material evidence not being received, the veteran's 
application to reopen a claim for service connection for a 
recurrent fever condition is denied.  


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






